IN THE SUPREME COURT OF THE STATE OF NEVADA




                 WILLIAM PERCIVAL, AN                  No. 68063
                 INDIVIDUAL; PHILIP PERCIVAL, AN
                 INDIVIDUAL; AMERICAN GYPSUM,
                 LLC, A CALIFORNIA LIMITED
                 LIABILITY COMPANY; PPP, LLC, A
                 CALIFORNIA LIMITED LIABILITY           FILED
                 COMPANY; DESERT GYPSUM
                 RESOURCES, LLC, A NEVADA                   APR 2 2 2016
                 LIMITED LIABILITY COMPANY; THE             •      LI •EMA
                 OFFICE OF THE PRESIDING
                ALMONER OF THE HOUSE OF
                                                       I.       it.-
                 PERCIVAL AND HIS SUCCESSORS, A
                 NEVADA CORPORATION SOLE; THE
                 OFFICE OF THE PRESIDING REGENT
                 OF PROSPERITY FELLOWSHIP AND
                HIS SUCCESSORS, A NEVADA
                CORPORATION SOLE; AND THE
                OFFICE OF THE PRESIDING
                REGENTS OF THE CHRISTIAN
                AGRICULTURAL APOSTOLIC
                COLLEGE AND HIS SUCCESSORS, A
                NEVADA CORPORATION SOLE,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                DOUGLAS W. HERNDON, DISTRICT
                JUDGE,
                Respondents,
                and
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                RENATO BALANGUE, AN
                INDIVIDUAL; ELIZABETH
                BALANGUE, AN INDIVIDUAL; MK143
                TRUST, AN IRREVOCABLE TRUST;
                ZALATHIEL AGUILA, TRUSTEE FOR
                MK143 TRUST; AND KEN
                SCHNEIDER, INTERVENER,
                Real Parties in Interest.

                   ORDER GRANTING IN PART AND DENYING IN PART PETITION
                          FOR WRIT OF MANDAMUS OR PROHIBITION

                             This is an original petition for a writ of mandamus or
                prohibition challenging a district court's exercise of jurisdiction in a real
                property matter.
                                                   FACTS
                             In February 1998, real parties in interest Renato Balangue
                and Elizabeth Balangue signed an agreement with petitioner William
                Percival (William) and Ramon Barrientos (Ramon) for part ownership in
                American Gypsum, LLC (AGL) in California. The Balangues' investment
                money purchased 22 California mining claims for AGL. Later, William
                and Ramon also secured funds from real party in interest MK143 Trust to
                test the purity of the reserves.
                            In 2002, AGL converted from a California corporation to a
                Nevada corporation. In 2011, acting as managing member of AGL,
                William transferred the 22 mining claims to petitioners the Office of the
                Presiding Regents Christian Agricultural Apostolic Congregation; the
                Office of the Presiding Regents of the Prosperity Fellowship, and His
                Successors; and the Office of the Presiding Almoner of the House of
                Percival, and His Successors. Real parties in interest subsequently



SUPREME COURT
         OF
      NEVADA


10) I 94Th
                                                     2
                    discovered the change in AGL's incorporation, the transfer of the mining
                    claims, and alleged mishandling of AGL investment funds.
                                In September 2012, real parties in interest filed a complaint in
                    Nevada to quiet title to the mining claims, among other causes of action.'
                    By September 2013, only petitioner Phillip Percival 2 had responded to the
                    complaint. Thus, the district court entered a default judgment in favor of
                    real parties in interest, ruling that William and the various entities were
                    jointly and severally liable for $1,628,055.45, and divesting them of the
                    mining claims. Petitioners then filed a motion to set aside the default
                    judgment as to the defaulting defendants, and a motion to dismiss as to
                    Phillip, which the district court denied. Petitioners later filed a motion for
                    relief from judgment pursuant to NRCP 60, which the district court also
                    denied. Petitioners have now filed the instant writ petition.
                                                      DISCUSSION
                                Petitioners request that this court grant writ relief ordering
                    the district court to set aside its order divesting petitioners of real
                    property located in California.
                                "A writ of mandamus is available to compel the performance of
                    an act that the law requires . . . or to control an arbitrary or capricious
                    exercise of discretion."   Int'l Game Tech., Inc. v. Second Judicial Dist.
                    Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ of prohibition
                    may be warranted when a district court acts without or in excess of its


                          iBefore the complaint was filed in Nevada, Ramon filed a complaint
                    in California regarding the same mining claims.

                          2 Phillipwas sued individually and in his various capacities
                    governing the named entities.



SUPREME COURT
        OF
     NEVADA

                                                          3
101 1947A    49e4
                jurisdiction.     Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court,
                128 Nev. 224, 228, 276 P.3d 246, 249 (2012). Where there is no plain,
                speedy, and adequate remedy in the ordinary course of law, this court may
                grant such extraordinary relief. Smith v. Eighth Judicial Dist. Court, 107
                Nev. 674, 677, 818 P.2d 849, 851 (1991). Additionally, when reviewing the
                district court's exercise of jurisdiction, we review the legal issues de novo.
                Aspen Fin. Services, Inc. v. Eighth Judicial Dist. Court, 129 Nev., Adv. Op.
                93, 313 P.3d 875, 878 (2013).
                                We agree with petitioners that the district court acted in
                excess of its jurisdiction. "[C]ourts of one State are completely without
                jurisdiction directly to affect title to land in other States."    Durfee v. Duke,
                375 U.S. 106, 115 (1963). In Buaas v. Buaas, we confirmed that a "Nevada
                court could not render a judgment in rem passing directly upon the title to
                California realty." 62 Nev. 232, 236, 147 P.2d 495, 496 (1944) (emphasis
                added). When the district court here purported to divest the defaulting
                defendants of all interest in the 22 mining claims, it attempted to directly,
                rather than indirectly, pass title to California property in contradiction to
                stated law. Thus, we grant the writ petition as to this issue.
                                However, petitioners also request that this court grant writ
                relief directing the district court to dismiss all pending proceedings. After
                review of the record and applicable law, we •conclude that our
                extraordinary relief is not warranted as to this issue.           See NRS 34.160
                (providing that a writ of mandamus is available to compel the performance
                of an act that the law requires).




SUPREME COURT
        OF
     NEVADA

                                                        4
(0) 1947A
                            Accordingly, we ORDER the petition GRANTED IN PART
                AND DENIED IN PART AND DIRECT THE CLERK OF THIS COURT
                TO ISSUE A WRIT OF PROHIBITION instructing the district court to
                vacate its order passing title to the California property.




                                                     Gibbons




                cc: Hon. Douglas W. Herndon, District Judge
                     Homeowner Relief Lawyers LLC
                     Ken Schneider
                     Law Offices of Marilee A. Ryan, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                       5
101 19474